DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the first thermal interface pad” in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 13, 15-16, 19 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,656,770 to Atwood et al. (hereinafter “Atwood”).
Regarding claim 1, Atwood illustrates in at least figures 1-3 with associated text:
An electronic system, comprising:
a package substrate 10;
a die 12 coupled to the package substrate;
an integrated heat spreader (IHS) 14, 20 coupled to the package substrate; and
a thermal interface pad 28 between the IHS and the die, wherein the die is thermally coupled to the IHS by a liquid metal thermal interface material (TIM) 18 (abstract: solder compositions) that contacts the thermal interface pad.
Regarding claim 2, Atwood illustrates in figure 3 the thermal interface pad 28 (see below: lower pad) is over and in contact with a surface of the die opposing the package substrate.

    PNG
    media_image1.png
    723
    899
    media_image1.png
    Greyscale

Regarding claim 3, Atwood illustrates in figure 3 the thermal interface pad 28 (see above: upper pad) is over and in contact with a surface 15 of the IHS 14 that faces the die 12.
Regarding claim 4, insofar as understood, Atwood illustrates in figure 3 a second thermal interface pad 28 (see above: lower pad), wherein the second thermal interface pad is over and in contact with a surface of the die opposing the package substrate, and wherein the first thermal interface pad 28 (see above: upper pad) is over and in contact with a surface of the IHS that faces the die.
Regarding claim 5, Atwood illustrates in figures 3 the liquid metal TIM 18 wets an entire surface of the thermal interface pad 28.
Regarding claims 6-7 and 15-16, Atwood discloses in col. 11, lines 1-9, the thermal interface pad 28 has a thickness less than 100 µm or 50 µm (1150 nm = 1.150 µm).
Regarding claim 9, Atwood discloses in col. 4, lines 30-34, the liquid metal TIM (solder composition) comprises an alloy of two or more elements (Bi-In, Ga-In, Ga-Zn or Ga-Sn).
Regarding claim 13, Atwood illustrates in figures 1-3: 
An integrated heat spreader (IHS), comprising:
a main body 14 (see above);
a rim 20 (Fig. 2A and see above) extending out from a first surface of the main body; and
a thermal interface pad 28 encircled by the rim, wherein the thermal interface pad is over the main body.
Regarding claim 19, the examiner had to assume what the product would be by the process claimed.  For example, in claim 19 it was assumed that the product was the thermal interface pad 28 is on the HIS 14.  The claim that it was “cold-pressed” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it 
Regarding claim 26, Atwood illustrates in figures 1-3: 
An electronic system, comprising:
a package substrate 10;
a die 12 coupled to the package substrate;
an integrated heat spreader (IHS) 14, 20 coupled to the package substrate; and
a thermal interface material (TIM) 18 between the die and the IHS, wherein the TIM comprises a first phase (liquidus) and a second phase (solidus).
Regarding claim 27, Macris discloses in the abstract the first phase is liquid and the second phase is solid.
Regarding claim 28, Atwood discloses in col. 4, lines 30-34, the TIM (solder) comprises gallium and indium.
Regarding claim 29, Atwood discloses in col. 4, lines 30-34, the TIM (solder) comprises at least 20 percent by weight indium (70%).


Claims 1, 9, 11, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0120051 to Macris et al. (hereinafter “Macris”).
Regarding claim 1, Macris illustrates in at least figures 2A-2B with associated text:
An electronic system, comprising:
a package substrate 16;
a die 14 coupled to the package substrate;
an integrated heat spreader (IHS) 22 coupled to the package substrate; and
a thermal interface pad 30 between the IHS and the die, wherein the die is thermally coupled to the IHS by a liquid metal thermal interface material (TIM) 28 (abstract, [0032]) that contacts the thermal interface pad.

    PNG
    media_image2.png
    420
    803
    media_image2.png
    Greyscale
 
Regarding claim 9, Macris discloses in paragraph [0032] the liquid metal TIM 28 comprises an alloy of two or more elements (bismuth, gallium, indium and tin).

Regarding claim 11, Macris discloses in paragraph [0032] the liquid metal TIM 28 comprises gallium, indium, and tin (bismuth, gallium, indium and tin).
Regarding claim 13, Macris illustrates in figures 2A-2B: 
An integrated heat spreader (IHS), comprising:
a main body 22;
a rim 26 extending out from a first surface of the main body; and
a thermal interface pad 30 encircled by the rim, wherein the thermal interface pad is over the main body.
Regarding claim 19, Macris discloses in paragraph [0032] the thermal interface pad 30 is cold-pressed (mechanical scrubbing) onto the HIS 22.

Claim 8 is rejected under 35 USC § 103 as being unpatentable over Macris as applied to claim 1 above, and further in view of Wikipedia article on the element Mercury.
Regarding claim 8, Macris is discussed above, it does not specifically show the liquid metal TIM has a melting temperature below 0 °C.  Wikipedia discloses pages 1-2 in the liquid metal TIM (Mercury has a thermal conductivity of 8.30 W/(m-K) and has a melting temperature below 0 °C (-38.8290 °C).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Macris to us Mercury as a liquid metal TIM.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 10, 12 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2006/0033205 to Sauciuc et al. illustrates some of the claims.
US Patent Application Pub. No. 2006/0113105 to Kubo illustrates some of the claims.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738